MORRIS SHEPPARD ARNOLD, Circuit Judge,
dissenting.
The court holds today that a material issue of fact does not exist in this case despite plaintiffs sworn statement on the only issue of relevance, namely, whether the defendant lied in obtaining a warrant to arrest him. The court points to no circumstances that would render this statement inherently unreliable or incredible. It is true that the statement is self-serving, but most testimony is, and it cannot be rejected out of hand for that reason alone. In affirming the trial court’s grant of summary judgment against the plaintiff, therefore, the court trenches on ground reserved to the jury by the Seventh Amendment to the Constitution.
The case of White v. Holmes, 21 F.3d 277 (8th Cir.1994), upon which the court relies in reaching its result, is inapposite to this case. That was a case in which we concluded that, even if we credited plaintiffs proffered testimony, there was no evidence to link his *1413injury to the acts he complained of. Here, by contrast, the court refuses to credit the plaintiffs proffered evidence.
For me, a useful way of approaching these kinds of cases is to ask whether, if we were sitting as a trial court, the defendant would be entitled to a directed verdict if plaintiffs testimony was admitted. I think that the answer here is plain that a directed verdict would be reversible error.
I therefore respectfully dissent.